OPINION — AG -** BUDGET ACCOUNT — AUTHORIZATION ** (1) SUCH STATUTES WHICH AUTHORIZE ITEMS OF APPROPRIATIONS OF THE COUNTY IN A SUM WHICH DOES NOT EXCEED AN AMOUNT EQUAL TO 90 PERCENT OF THE MISCELLANEOUS REVENUE FROM SOURCES OTHER THAN AD VALOREM TAXATION COLLECTED AND CREDITABLE TO THE SIMILAR ACCOUNT DURING THE PROCEEDING FISCAL YEAR. (2) THE SPECIAL BUDGET ACCOUNTS WITHIN THE GENERAL FUND APPROPRIATION OF THE COUNTY, REQUIRED FOR "CRIPPLED CHILDREN" AND FOR "COUNTY AUDIT", AND AUTHORIZED FOR "PUBLIC HEALTH", AS WELL AS ANY "REGULAR" ACCOUNT WITHIN THE GENERAL FUND APPROPRIATION OF THE COUNTY FOR FARM AND HOME DEMONSTRATION WORK, AS HEREINABOVE OUTLINED, ARE TO BE FINANCED (INSOFAR AS, BUT ONLY INSOFAR AS, SURPLUSES AND INCOME AND REVENUE FROM SOURCES OTHER THAN AD VALOREM TAXATION, SPECIFIED IN 68 O.S. 297 [68-297], ARE SUFFICIENT TO FINANCE THE GENERAL FUND NEEDS OF THE COUNTY) WITHIN SUCH PORTION, IF ANY, OF THE FIFTEEN MILL LIMIT LEVY PROVIDED IN ARTICLE X, SECTION 9 OKLAHOMA CONSTITUTION AS AMENDED, WHICH HAS BEEN APPORTIONED TO COUNTY PURPOSES; AND THAT A LEVY FOR ANY SUCH PURPOSES IN EXCESS OF SUCH MILLAGE SO APPORTIONED TO COUNTY PURPOSES WOULD BE INVALID AS VIOLATIVE OF SAID SECTION OF THE CONSTITUTION. CITE: 62 O.S. 331 [62-331], 10 O.S. 172.13 [10-172.13], 62 O.S. 289 [62-289], 63 O.S. 510 [63-510] (JAMES C. HARKIN)